Cook, J.,
concurring. Through the opinion of the court of appeals, counsel for the appellant was alerted to what should have been obvious from the scantest of legal research — that mandamus will not lie in this situation. Not to be deterred, counsel appealed that decision to this court. I would, therefore, find this appeal frivolous, and under the inherent powers of this court, assess appellant’s counsel for the reasonable attorney fees incurred by appellee.
Stratton, J., concurs in the foregoing concurring opinion.